UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 LYNDA G. DODD,

                             Plaintiff,
                                                              17-CV-9932 (PAE)
         - against -
                                                             ORDER TO AMEND
 THE CITY UNIVERSITY OF NEW YORK,                             CASE CAPTION
 VINCENT BOUDREAU, BRUCE CRONIN,
 PAUL OCCHIOGROSSO, MARY ERINA
 DRISCOLL, KEVIN FOSTER, JOHN KRINSKY,
 RAJAN MENON, and VIVIEN TARTTER,

                              Defendants.

       WHEREAS, Plaintiff commenced this action, Case Number 17-CV-9932, by filing a

complaint in this Court on or about December 20, 2017 (the "Complaint") against Defendants the

City University of New York, Vincent Boudreau, Bruce Cronin, Mary Erina Driscoll, Kevin

Foster, John Krinsky, Rajan Menon, Paul Occhiogrosso, and Vivien Tartter, alleging claims

pursuant to the Rehabilitation Act, 29 U.S.C.§ 794(d) against CUNY; the New York State Human

Rights Law, N.Y. Exec. Law § 290 et seq. ("NYSHRL") and the New York City Human Rights

Law, N.Y.C. Admin. Code§ 8-101 et seq. ("NYCHRL") against the individual defendants in their

individual capacities; and a breach of contract claim against CUNY (ECF Doc. 1); and

       WHEREAS, Plaintiff filed an Amended Complaint in this Action on or about March 28,

2018, withdrawing the breach of contract claim against CUNY (ECF Doc. 17); and

       WHEREAS, Plaintiff filed a Second Amended Complaint in this Action on or about

September 11, 2018, adding claims under the Americans with Disabilities Act, 42 U.S.C.§ 12101

et seq.("ADA") against Boudreau in his official capacity, (ECF Doc. 39); and
       WHEREAS, the Court dismissed Plaintiff's claims against Mary Erina Driscoll, Kevin

Foster, Rajan Menon, Paul Occhiogrosso, and Vivien Tartter, on or about September 25, 2020

(ECF Doc.137);

       NOW THEREFORE, IT IS HEREBY ORDERED that the case caption should be amended

to read as follows:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 LYNDA G. DODD,

                            Plaintiff,
                                                           17-CV-9932 (PAE)
         - against -

 THE CITY UNIVERSITY OF NEW YORK,
 VINCENT BOUDREAU, BRUCE CRONIN, and
 JOHN KRINSKY,

                            Defendants.



                                                SO ORDERED:




                                                The Honorable Paul A. Edgelmayer
                                                United States District Judge

                                                Dated: June 3, 2021                , 2021
